Name: 2000/172/EC: Commission Decision of 16 February 2000 amending Decision 95/473/EC establishing the list of approved fish farms in France (notified under document number C(2000) 377) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  documentation;  Europe;  fisheries
 Date Published: 2000-02-29

 Avis juridique important|32000D01722000/172/EC: Commission Decision of 16 February 2000 amending Decision 95/473/EC establishing the list of approved fish farms in France (notified under document number C(2000) 377) (Text with EEA relevance) Official Journal L 055 , 29/02/2000 P. 0071 - 0073COMMISSION DECISIONof 16 February 2000amending Decision 95/473/EC establishing the list of approved fish farms in France(notified under document number C(2000) 377)(Text with EEA relevance)(2000/172/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 6 thereof,Whereas:(1) The Member States may obtain the status of approved farms free of certain fish diseases for fish farms located in non-approved zones in respect of infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS).(2) The list of approved fish farms in France was established by Commission Decision 95/473/EC(3), as last amended by Decision 1999/556/EC(4).(3) France has submitted justifications to the Commission for obtaining the status of approved farms located in non-approved zones in respect of IHN and VHS for other fish farms, as well as the national provisions ensuring compliance with the rules on maintenance of approval.(4) The Commission and the Member States examined the justifications notified by France for those farms.(5) That examination has shown that the farms concerned meet the requirements of Article 6 of Directive 91/67/EEC.(6) Therefore, those farms should accordingly qualify for the status of approved farms in non-approved zones.(7) Those farms should be added to the list of approved farms.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 95/473/EC is hereby replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 16 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 269, 11.11.1995, p. 31.(4) OJ L 211, 11.8.1999, p. 50.ANNEXFISH FARMS IN FRANCE APPROVED WITH REGARD TO IHN AND VHS1. ADOUR-GARONNE- Pisciculture de Sarrance 64490 Sarrance ( PyrÃ ©nÃ ©es-Atlantiques )- Pisciculture des Sources 12540 Cornus ( Aveyron )- Pisciculture de Pissos 40410 Pissos ( Landes )- Pisciculture de Tambareau 40000 Mont-de-Marsan ( Landes )- Pisciculture "Les Fontaines d'Escot" 64490 Escot ( PyrÃ ©nÃ ©es-Atlantiques )- Pisciculture de la Forge 47700 Casteljaloux ( Lot-et-Garonne )2. ARTOIS-PICARDIE- Pisciculture du Moulin-du-Roy 62156 RÃ ©my ( Pas-de-Calais )- Pisciculture du BlÃ ©quin 62380 SÃ ©ninghem ( Pas-de-Calais )- Pisciculture de Sangheen 62102 Calais ( Pas-de-Calais )3. LOIRE-BRETAGNE- SCEA "Truites du lac de Cartravers" Bois-Boscher 22460 Merleac ( CÃ ´tes-d'Armor )- Pisciculture du ThÃ ©lohier 35190 Cardroc ( Ille-et-Vilaine )- Pisciculture de Plainville 28400 Marolles-les-Buis ( Eure-et-Loir )4. RHIN-MEUSE- Pisciculture du ruisseau de Dompierre 55300 Lacroix-sur-Meuse ( Meuse )- Pisciculture de la source de la DeÃ ¼e 55500 Cousances-aux-Bois ( Meuse )5. SEINE-NORMANDIE- Pisciculture du Vaucheron 55130 Gondrecourt-le-ChÃ ¢teau ( Meuse )6. RHÃ NE-MÃ DITERRANÃ E-CORSE- Pisciculture Charles Murgat Les Fontaines 38270 Beaufort ( IsÃ ¨re )